 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    ALEXANDER HERNANDEZ,                           Case No. 1:19-cv-00065-DAD-EPG

12                      Plaintiffs,                  ORDER ON STIPULATION FOR
                                                     PROTECTIVE ORDER GOVERNING
13           v.                                      CONFIDENTIAL INFORMATION
14    CONAGRA FOODS PACKAGED                         (ECF No. 20)
      FOODS, LLC, a limited liability company;
15    JESUS BANDEROS, an individual; and
      DOES 1 through 10 inclusive
16
                        Defendants.
17

18

19          The Court, having considered the Stipulation for Protective Order Governing Confidential

20   Information, and good cause appearing, HEREBY ENTERS the Stipulated Protective Order

21   Governing Confidential Information.

22
     IT IS SO ORDERED.
23

24      Dated:    June 20, 2019                             /s/
                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                    1
